Title: From John Marshall to Thomas Boylston Adams, 25 June 1812
From: Marshall, John
To: Adams, Thomas Boylston



Sir
Richmond June 25th. 1812

I received with much pleasure the lectures of Mr. Adams transmitted from you by the hands of Mr. Story. The pressure of official duties did not allow time for their perusal till lately.
This work will maintain the reputation Mr. Adams had previously acquired, & its publication will extend to other parts of the United States the fame which the delivery of the lectures gave to their author in Massachussetts.
Accept Sir my thanks for this mark of polite attention & believe me to be very respectfully your obedt. Servt.
J Marshall